                      UNITED STATES DISTRICT COURT

                        DISTRICT OF SOUTH DAKOTA

                                SOUTHERN DIVISION


HERITAGE HOME FOR FUNERALS,                         4:17-CV-04086-KES
INC.,

                   Plaintiff,
                                             ORDER DENYING MOTION TO SET
      vs.                                      ASIDE DEFAULT JUDGMENT

HERITAGE CREMATION PROVIDER,
LLC,

                   Defendant.


      Plaintiff, Heritage Home for Funerals, Inc., brought this action against

defendant, Heritage Cremation Provider, LLC. Docket 1. After the Clerk’s entry

of default (Docket 14), plaintiff moved for default judgment. Docket 15. The

court granted the motion and entered a default judgment in favor of plaintiff.

Docket 17. Now plaintiff moves for an order of contempt and to enforce the

default judgment. Docket 20. Defendant opposes plaintiff’s motion and moves

to set aside the default judgment. Dockets 36, 39. For the reasons stated

below, the court denies defendant’s motion to set aside the default judgment.

                                  BACKGROUND

      On June 30, 2017, plaintiff, Heritage Home for Funerals, Inc., a South

Dakota corporation, brought this action against defendant, Heritage Cremation

Provider, LLC, a Colorado limited liability company, alleging trademark

infringement, trademark dilution, false designation of origin, and unfair
competition. Docket 1. After plaintiff was unable to personally serve defendant

with the summons and complaint, plaintiff moved for service by publication.

Dockets 8, 9. The court granted the motion. Docket 10. Plaintiff filed an

affidavit of publication that stated the notice was published four times in The

Colorado Springs Gazette. Docket 11. Defendant did not file an answer or

defend itself. Plaintiff moved for entry of default. Docket 12. The Clerk of

Courts entered default on September 11, 2017. Docket 14. On September 15,

2017, plaintiff moved for default judgment. Docket 15. The court entered

default judgment in favor of plaintiff on February 20, 2018. Docket 17.

      On October 25, 2018, plaintiff filed a motion for an order of contempt

and to enforce the default judgment. Docket 20. The court scheduled a hearing

for March 4, 2019, and ordered defendant to show cause. Docket 24. At the

show cause hearing, plaintiff was represented by counsel. Docket 29. Anthony

J. Damiano was present and stated he was there on behalf of defendant. Id.

The court informed Anthony that he could not represent defendant because he

was not an attorney. Id. Anthony requested a continuance of the hearing,

which plaintiff opposed. Id. The court ordered defendant to have an attorney

make a notice of appearance within one week of the hearing. Id.

      On March 6, 2018, an attorney filed a notice of appearance for

defendant. Docket 30. The court granted defendant’s motion to continue the

show cause hearing and set it for April 11, 2019. Docket 35. On March 18,

2019, defendant filed an opposition brief to plaintiff’s motion for an order of

contempt and to enforce the default judgment. Docket 36. Additionally,
                                         2
defendant filed a motion to set aside the default judgment. Docket 39. Plaintiff

opposes defendant’s motion. Docket 46. The court held the show cause hearing

on April 12, 2019. Docket 48.

                                  DISCUSSION

      Federal Rule of Civil Procedure 55(c) allows a court to set aside a final

default judgment under Rule 60(b). Rule 60(b) provides six grounds for relief

from a final judgment:

      (1) mistake, inadvertence, surprise, or excusable neglect;
      (2) newly discovered evidence that, with reasonable diligence, could
      not have been discovered in time to move for a new trial . . . ;
      (3) fraud . . . , misrepresentation, or misconduct by an opposing
      party;
      (4) the judgment is void;
      (5) the judgment has been satisfied, released, or discharged; it is
      based on an earlier judgment that has been reversed or vacated; or
      applying it prospectively is no longer equitable; or
      (6) any other reason that justifies relief.

Fed. R. Civ. P. 60(b). Defendant argues that the default judgment should

be set aside based on subsections 1, 4, and 6 of Rule 60(b).

I. Rule 60(b)(4)

      Defendant argues that the default judgment must be set aside under

Rule 60(b)(4) because the judgment is void. Docket 40 at 6. Defendant

contends that the judgment is void because defendant was never served with a

summons and complaint. Id. Defendant alleges that service failed because it

was never personally served and plaintiff’s service by publication was

inadequate to put defendant on notice. Id. at 6, 7.




                                        3
      Federal Rule of Civil Procedure 60(b)(4) requires a court to set aside a

default judgment if the judgment is void. “A judgment is void if the rendering

court lacked jurisdiction or acted in a manner inconsistent with due process.”

Baldwin v. Credit Based Asset Servicing & Securitization, 516 F.3d 734, 737

(8th Cir. 2008). Though some relief under Rule 60(b) is discretionary, “relief

from a judgment that is void under Rule 60(b)(4) is not discretionary.” United

States v. Three Hundred Fifty-Three Thousand Six Hundred Dollars, in United

States Currency, 463 F.3d 812, 813 (8th Cir. 2006).

      A. Service of Process

      “Before a federal court may exercise personal jurisdiction over a

defendant, the procedural requirement of service of summons must be

satisfied.” Omni Capital Int'l, Ltd. v. Rudolf Wolff & Co., 484 U.S. 97, 104 (1987).

Federal Rule of Civil Procedure 4(h) prescribes the way defendant may be

served because defendant is a limited liability company organized under

Colorado law. Docket 9 ¶ 3; Docket 9-1. An unincorporated association may be

served by delivering a copy of the summons and the complaint to an officer,

managing or general agent, or an agent authorized by law or appointment to

receive service of process. Fed. R. Civ. P. 4(h)(1)(B).

      Here, plaintiff attempted to serve defendant using this method, however,

plaintiff was unable to personally serve defendant. Docket 9 ¶ 2. Plaintiff’s

counsel was able to find defendant’s principal office and registered agent’s

information on the Colorado Secretary of State’s website. Docket 9-1; Docket 9

¶ 4. The address listed for both the principal office and the registered agent,
                                          4
Joseph Damiano, was 1755 Telstar Drive, Colorado Springs, Colorado, 80920.

Docket 9-1. Plaintiff attempted to serve defendant through its registered agent

at the sole address defendant designated for receiving service on its behalf, but

the process server was unable to locate and serve defendant. Docket 9 ¶ 5;

Docket 9-2. The process server stated that the address provided was a “Regus

virtual office and mailing address only.” Docket 9-2. Thus, plaintiff was unable

to personally serve defendant because the designated address did not accept

service of process. Docket 9 ¶ 5.

      Alternatively, the Federal Rules of Civil Procedure allow for an

unincorporated association to be served in a manner prescribed by Rule 4(e)(1).

Fed. R. Civ. P. 4(h)(1)(A). Rule 4(e)(1) states, “[A]n individual . . . may be served

in a judicial district of the United States by following state law for serving a

summons in an action brought in courts of general jurisdiction in the state

where the district court is located[.]” Thus, Rule 4(e)(1) allowed plaintiff to serve

defendant under South Dakota law.

      In South Dakota, when a party to whom service of the summons is to be

made cannot be found within the state after due diligence, the court may grant

an order that service can be made by publication of the summons. SDCL § 15-

9-7. For a party to establish due diligence, “it must be shown that all

reasonable means have been exhausted in an effort to locate interested

parties.” Ryken v. South Dakota, 305 N.W.2d 393, 395 (S.D. 1981) (citing Davis

v. Kressly, 107 N.W.2d 5 (S.D. 1961)). “A diligent search is measured not by the

quantity of the search but the quality of the search.” In re D.F., 727 N.W.2d
                                          5
481, 484 (S.D. 2007) (internal quotation omitted). The court granted plaintiff’s

motion to serve defendant by publication. Docket 10. At that time, the court

found that plaintiff had satisfied the due diligence requirement based on the

affidavit submitted by plaintiff’s counsel. Docket 9.

      Defendant contends plaintiff did not exhaust all reasonable means.

Docket 40 at 9. Plaintiff attempted to personally serve defendant through its

registered agent at the address designated by defendant for service of process,

but to no avail. Docket 9-2. The designated address was a “virtual office,”

which equates to a PO box. Id. Multiple attempts of personal service were

unnecessary because there would never be a situation where plaintiff could

personally serve defendant there; it was not a legitimate office where the

registered agent would be present to be served. Thus, plaintiff only had one

means of service  publication. It should be noted that Anthony received some

type of notification that plaintiff had initiated an action against defendant.

Defendant acknowledges that Anthony contacted plaintiff after the single time

personal service was attempted. Docket 48; Docket 43-1.

      Defendant argues that “[a]side from attempting personal service, plaintiff

highlighted no other effort made to determine Joseph’s whereabouts.” Docket

40 at 8. Defendant argues plaintiff should have learned that Joseph Damiano

died, and then should have looked in North Carolina to find his estate’s probate

proceeding. Docket 48. But nothing in the record would have notified plaintiff

that Joseph was deceased or that he had resided in North Carolina. See Docket

41-1. At the show cause hearing, defendant acknowledged that nothing in
                                         6
defendant’s registration with the Colorado Secretary of State’s office would have

put plaintiff on notice to look for any information in North Carolina. Docket 48.

Furthermore, Joseph’s residence in North Carolina likely violated the

requirements to be a registered agent in Colorado. See Colo. Rev. Stat. Ann.

§ 7-90-701(1)(a) (requiring a registered agent be an “individual . . . whose

primary residence . . . is in this state.”). Also, as noted by plaintiff, defendant

did not provide contact information for its officers, managing agents, or general

agents, if any existed, to the Colorado Secretary of State’s office. Docket 46 at

7; Docket 9-1; Docket 41-1.

      Plaintiff satisfied due diligence because it used all the information

available to it to attempt personal service. Because defendant’s “office” did not

accept service of process, plaintiff had no other reasonable means by which to

serve defendant. Docket 9 ¶ 6. Therefore, the court finds that plaintiff properly

served defendant by publication.

      B. Due Process

      Defendant also argues that plaintiff’s service by publication did not

adequately notify defendant about the action. Docket 40 at 9. Defendant

contends that the publication was insufficient because it was published in a

local newspaper and directed at the “deceased defendant.” Id. Additionally,

defendant argues that due process required plaintiff to use Colorado law to

serve defendant. Docket 48. Defendant bases its due process argument on the

fact that Anthony, who resides in North Carolina and/or Florida, did not see



                                          7
the notice in the Colorado newspaper and had no reason to inspect the

Colorado newspaper for plaintiff’s notification. Id.; Docket 40 at 10.

      “ ‘At the outset, it is to be noted that the use of constructive [service] for

in personam actions is not a per se violation of due process under the

Fourteenth Amendment.’ ” In re D.F., 727 N.W.2d at 484 (alteration in original)

(quoting United Nat’l Bank v. Searles, 331 N.W.2d 288, 291 (S.D. 1983). Due

process requires that notice be “reasonably calculated, under all the

circumstances, to apprise interested parties of the pendency of the action and

afford them an opportunity to present their objections.” Mullane v. Cent.

Hanover Bank & Tr. Co., 339 U.S. 306, 314 (1950) (citations omitted). The

South Dakota Supreme Court has upheld the constitutionality of service by

publication upon parties who are out of state and cannot be found. See, e.g., In

re D.F., 727 N.W.2d at 484; People in Interest of E.D.J., 499 N.W.2d 130, 132

(S.D. 1993); In re J.W.W., 334 N.W.2d 513, 516 (S.D. 1983).

      Here, plaintiff put its notice in The Colorado Spring Gazette, the leading

newspaper in the city defendant listed as its location with the Colorado

Secretary of State. Docket 11. The notice was published four times: July 25,

2017, and August 1, 8, 15, 2017. Id. at 3. Additionally, contrary to defendant’s

argument that the notice was directed at Joseph Damiano, the notice was

properly directed at “Defendant Heritage Cremation Provider, LLC.” Id. This

publication would also be reasonably calculated to reach the interested party,

the corporate defendant or the registered agentwhose residences were listed



                                         8
in Colorado Springsone of the four times it was published in The Colorado

Spring Gazette.

      Defendant argues that even if service was effective, defendant is a

defunct business that no longer conducts business. Docket 50 at 5. The fact

that defendant is a delinquent entity does not implicate service of process.

Defendant continued to exist notwithstanding its delinquency. Colo. Rev. Stat.

Ann. § 7-90-903(4). Also, plaintiff correctly notes that defendant’s argument

“overlooks the fact that it is defendant’s obligation to ‘continuously maintain in

[Colorado] a registered agent’ authorized to accept service on its behalf.” Docket

46 at 5-6 (quoting Colo. Rev. Stat. Ann. § 7-90-701(1)). In Colorado, the

registered agent’s authority is not terminated even if defendant is in a

delinquent status. Colo. Rev. Stat. Ann. § 7-90-903(3). As the executor of his

father’s estate, Anthony had the ability to remove and replace his father as

defendant’s registered agent. Colo. Rev. Stat. Ann. § 7-90-702(4). Yet he has

not filed such a form with the Colorado Secretary of State’s office. Docket 42

¶¶ 10-11; Docket 48; Docket 41-1. Though defendant has been in a delinquent

status since October of 2017, Joseph Damiano remained as its registered

agent. Docket 48; Docket 41-1.

      The court finds that due process allowed plaintiff to serve defendant by

publication because after due diligence, plaintiff could not find defendant’s

registered agent to personally serve defendant. Also, plaintiff’s service by

publication adequately notified defendant because it was published in the city

of defendant’s registered address. Because defendant was served by
                                         9
publication, the court finds that it has personal jurisdiction over defendant.

The judgment is valid. The court denies defendant’s request for relief under

Rule 60(b)(4).

II.   Rule 60(b)(1)

      Defendant argues that even if the court were to hold that the judgment is

valid, the court should still set aside the default judgment under Rule 60(b)(1).

Docket 40 at 11. Under Rule 60(b)(1), a court can set aside a default judgment

if there is mistake, inadvertence, surprise, or excusable neglect. But a motion

under Rule 60(b)(1) must be filed no more than a year after the entry of the

judgment. Fed. R. Civ. P. 60(c)(1).

      Here, defendant’s Rule 60(b)(1) motion is untimely. The court entered the

default judgment on February 20, 2018. Docket 17. The deadline to file a

motion for relief under Rule 60(b)(1) was February 19, 2019. Defendant,

however, did not file its motion until March 18, 2019, one month after the

deadline. Docket 39. Therefore, the court is unable to grant defendant relief

under Rule 60(b)(1). See Fed. R. Civ. P. 6(b)(2) (“A court must not extend the

time to act under Rule[] . . . 60(b).”).

      Defendant argues that the court should allow its untimely motion

(Docket 39) to relate back to a motion Anthony attempted to file with the court

before the one year deadline expired (Docket 41-3). Docket 50 at 7. On

February 18, 2019, Anthony attempted to file a motion for relief from judgment

under Rule 60(b). Docket 41-3. The motion only had a signature block for

Anthony. Docket 41-3. The court rejected Anthony’s pro se motion because it
                                           10
was filed on behalf of defendant, an LLC, and Anthony is not a licensed

attorney.

      A. Pro se motion on behalf of a corporation

      Generally, parties are able to represent themselves pro se. See 28 U.S.C.

§ 1654. But the Eighth Circuit has held that § 1654 does not apply to

corporations. Carr Enters. v. United States, 698 F.2d 952, 953 (8th Cir. 1983)

(reasoning that § 1654 “has never been interpreted to allow an individual to

appear for a corporation pro se.”). This interpretation “reflects the ancient

common law tradition” that a corporation can only appear in court with an

attorney. Beaudreault v. ADF, Inc, 635 F. Supp. 2d 121, 121 (D.R.I. 2009)

(citing Osborn v. Bank of the United States, 22 U.S. 738, 830 (1824)). The rule

requiring corporations to be represented by an attorney applies to limited

liability companies and corporations with one sole shareholder. See, e.g.,

Superior Composite Structures, LLC v. Abersham Commercial, Ltd., No. 10-CV-

4066-KES, Docket 32 (D.S.D. Apr. 29, 2011) (refusing to allow limited

liability corporation to be represented pro se); Antioch Co. v. Scrapbook Borders,

Inc., 210 F.R.D. 645, 646 n.1 (D. Minn. 2002) (“Even sole shareholders

of corporations are prohibited from representing such corporations

pro se.”); Energy Lighting Mgmt., LLC v. Kinder, 363 F. Supp. 2d 1331, 1332

(M.D. Fla. 2005) (refusing to allow counsel for a limited liability company to

withdraw without substitution); Int'l Ass'n of Sheet Metal Workers v. AJ Mech.,

1999 WL 447459, at *1-2 (D. Or. June 16, 1999) (same).



                                        11
      The pro se motion filed by Anthony was rejected by the court because

defendant, an LLC, cannot be represented by a non-attorney. See Myers v.

Oury, No. 12-CV-5072-KES, 2014 WL 2458447, at *2 (D.S.D. June 2, 2014)

(disregarding two entries as they pertained to two corporate defendants

because the entries were signed and filed by an individual who was not a

licensed lawyer); accord United States v. Lylalele, Inc., 221 F.3d 1345, at * 1

(8th Cir. 2000) (unpublished table opinion) (affirming the district court's

decision to strike pleadings filed pro se on behalf of a corporation and a trust

because those entities cannot appear in federal court without legal

representation). Defendant is a limited liability corporation. Therefore, it can

only proceed in federal court when represented by a licensed attorney. The

rejected motion was not signed by an attorney, nor does the record

demonstrate that it was drafted by an attorney. Instead, the motion’s signature

block states “Joseph Damiano, Sr., by Anthony Joseph Damiano, the Trustee

for Joseph Damiano, Sr.” Docket 41-3 at 9, 10. Because the motion was filed

pro se on behalf of an LLC, the court permissibly disregarded the motion.

      Defendant relies on a bankruptcy case where the court allowed an

amended petition to relate back to a petition that was originally filed by a pro

se individual on behalf of a corporation. In re IFC Credit Corp., 420 B.R. 471,

476 (Bankr. N.D. Ill. 2009), aff'd, 663 F.3d 315 (7th Cir. 2011). The president of

the debtor, a corporation, filed a bankruptcy petition on the debtor’s behalf. Id.

at 473. The petition did not have an attorney’s signature, it only had the

president’s. Id. The next day, however, an amended petition was filed on behalf
                                        12
of the corporate debtor and had an attorney’s signature on it. Id. at 474. The

court allowed the amended petition to relate back to the originally filed, invalid

petition because the Federal Rules of Bankruptcy Procedure allowed a general

right to amend. Id. (citing Fed. R. Bankr. P. 1009). The court discussed in

detail how the case before it was distinguishable from other bankruptcy cases

that dismissed petitions filed by non-attorneys on behalf of a corporation. Id. at

474-75. The court noted that those cases were distinguishable because there

were no amended petitions filed by attorneys. Id. at 475.

      Defendant’s reliance on this case is misplaced. Though the bankruptcy

court allowed the amended petition to relate back, it was based on two facts

that are not present here. First, the bankruptcy court relied heavily on the fact

that there was an amended petition and that the debtor had a general right to

amend it. Id. at 474. Second, an attorney was involved in the preparation of the

original bankruptcy petition, though the attorney did not sign it. Id. at 475.

“Because a lawyer was involved in the petition’s preparation, its filing does not

amount to the unauthorized practice of law.” Id. Here, there is no amended

motion or a motion for leave to amend. Additionally, nothing in the record

shows that an attorney was involved in the preparation of the motion filed by

Anthony on behalf of defendant. Because these two essential facts are missing,

the court will not follow the holding of In re IFC Credit Corp.

      B. Rule 15

      Rule 15 of the Federal Rules of Civil Procedure allows a party to amend

its pleading, before trial, “only with the opposing party's written consent or the
                                        13
court's leave.” Fed. R. Civ. P. 15(a)(2). “The court should freely give leave when

justice so requires.” Id. “A district court may appropriately deny leave to amend

where there are compelling reasons such as undue delay, bad faith, or dilatory

motive, repeated failure to cure deficiencies by amendments previously allowed,

undue prejudice to the non-moving party, or futility of the amendment.” Horras

v. Am. Capital Strategies, Ltd., 729 F.3d 798, 804 (8th Cir. 2013) (internal

quotation omitted). An amended pleading relates back to the original pleading’s

filing date when “the amendment asserts a claim or defense that arose out of

the conduct, transaction, or occurrence set outor attempted to be set outin

the original pleading[.]” Fed. R. Civ. P. 15(c)(1)(B).

      Defendant argues that its motion to set aside the default judgment

should relate back to the timely pro se filing. Docket 50 at 8. The court does

not accept defendant’s argument for three reasons. First, for the reasons stated

above, the court permissibly disregarded Anthony’s pro se motion. Defendant

cannot use the invalid pro se motion as a way to relate its untimely motion

back. The court treats the rejected pro se motion as a nullity; thus, there is no

original motion to which relation back can apply.

      Second, defendant is attempting to amend a motion. Rule 15 does not

allow for parties to amend motions, only pleadings. See Fed. R. Civ. P. 7(a)

(stating the only allowed pleadings are a complaint, an answer, a third-party

complaint, or a reply to an answer). But see, e.g., United States v. Hernandez,

436 F.3d 851, 856-57 (8th Cir. 2006) (allowing petitioner’s amended § 2255

motion to relate back to his original § 2255 motion). Defendant’s alleged
                                          14
amended motion is distinguishable from a § 2254 or 2255 motion. Though Rule

15(c) applies to those types of motions, it is because a § 2254 or 2255 motion is

analogous to a petition or a complaint, i.e. pleading. See Hernandez, 436 F.3d

at 857 (discussing case law from the United States Supreme Court and the

Eighth Circuit Court of Appeals that applies Rule 15(c) to these postconviction

requests for relief).

       Third, defendant did not file a motion to amend or ask the court for leave

to amend its motion. The court will not construe defendant’s motion to set

aside default judgment (Docket 39) or its memorandum in support (Docket 40)

as defendant’s request for leave to amend under Rule 15(a). See Fed. R. Civ. P.

7(b)(1) (“A request for a court order must be made by motion.”). Also, the court

will not consider either of those filings to be an amendment of Anthony’s pro se

motion. For these reasons, the court rejects defendant’s relation back

argument, and finds that its motion for relief under Rule 60(b)(1) is untimely.

III.   Rule 60(b)(6)

       In the alternative, defendant argues that it should be entitled to relief

under Rule 60(b)(6). Docket 40 at 6. Rule 60(b)(6) serves as a catch-all and

authorizes a court to relieve a party from a judgment based on “any other

reason that justifies relief.” Fed. R. Civ. P. 60(b)(6). Rule 60(b)(6) “is not a

substitute for other legal remedies.” In re Zimmerman, 869 F.2d 1126, 1128

(8th Cir. 1989). Relief under this rule is “exceedingly rare as relief requires an

‘intrusion into the sanctity of a final judgment.’ ” In re Guidant Corp.

Implantable Defibrillators Prods. Liab. Litig., 496 F.3d 863, 868 (8th Cir.
                                          15
2007) (quoting Watkins v. Lundell, 169 F.3d 540, 544 (8th Cir. 1999)). A party

must demonstrate that “exceptional circumstances” support its claim. Harley v.

Zoesch, 413 F.3d 866, 871 (8th Cir. 2005). “Exceptional circumstances are not

present every time a party is subject to potentially unfavorable consequences

as a result of an adverse judgment properly arrived at.” Atkinson v. Prudential

Prop. Co., Inc., 43 F.3d 367, 373 (8th Cir. 1994).

      To justify intrusion into the final judgment, defendant contends that

(1) questions remain whether proper service occurred to the proper parties,

(2) fundamental questions of fact and law exist as to defendant’s status as an

entity according to Colorado law, (3) questions of North Carolina probate law

need to be interpreted, and (4) a majority of plaintiff’s arguments are directed

at Anthony, not defendant. Docket 50 at 6-7. In making these arguments,

however, defendant fails to identify any sort of exceptional circumstance that

demonstrates how it failed to receive a fair opportunity to litigate its claim or

failed to receive adequate redress.

      Defendant's reliance on Rule 60(b)(6) for its first argument, improper

service, is problematic. Defendant's reason justifying relief under Rule 60(b)(6)

is the same as its claim for relief under Rule 60(b)(4). See Docket 40 at 10-11.

But the Supreme Court has made clear that a party cannot pursue the same

grounds for relief under Rule 60(b)(4) and (b)(6). See Liljeberg v. Health Servs.

Acquisition Corp., 486 U.S. 847, 863 (1988) (“Rule 60(b)(6) . . . grants federal

courts broad authority to relieve a party from a final judgment . . . provided

that the motion is made within a reasonable time and is not premised on one of
                                        16
the grounds for relief enumerated in clauses (b)(1) through (b)(5).”). Thus,

defendant cannot avoid its inadequate showing of a void judgment by arguing

that the same set of facts should constitute extraordinary circumstances.

      This defect aside, considering the facts and circumstances here, no

exceptional circumstances prevented defendant from seeking redress through

the usual channels. In fact, it appears that defendant had several opportunities

to redress this issue via the traditional channels. Defendant alleges that its

lack of knowledge about this litigation and the default judgment constitutes

exceptional circumstances. But this is contradicted by the numerous

communications between plaintiff’s counsel and Anthony.

      Defendant alleges that it was not notified of the action initially. But the

record shows someone affiliated with defendant was aware of the pending

action a week after it was filed. Plaintiff’s counsel states that he received a

voicemail from an individual who identified himself as “AJ” 1 on July 6, 2017,

three days after plaintiff’s attempted personal service. Docket 43 ¶ 2. On the

voicemail, Anthony stated he was calling on behalf of Heritage Cremation

Provider. Docket 43-1 at 3. Though Anthony has never disclosed what his

official capacity is to defendant, it is reasonable to infer that Anthony has

operated defendant since Joseph’s death or has used defendant’s assets to

operate some type of funeral business. Anthony’s affidavit demonstrates that




1The court considers “AJ,” “AJ Mahoney,” “Anthony Joseph Damiano,” and “AJ
Styles” to all be the same individual. Counsel for defendant admitted that AJ
Styles is Anthony “AJ” Damiano. Docket 48.
                                        17
he was knowledgeable about defendant’s business practices. See Docket 42

¶¶ 4-9. Anthony also left an 800-telephone number where he could be reached;

it was the same telephone number as the telephone number on defendant’s

website. https://www.heritagecremationprovider.com/contact/ (visited Apr. 9,

2019); Docket 43-1 at 3. Because defendant was aware of the litigation days

after it was filed, defendant had other avenues to redress the service of process

issue before the court entered default judgment including: hiring an attorney,

filing an answer, and arguing improper service. Defendant’s failure to do these

actions does not amount to exceptional circumstances.

      Anthony’s communications with plaintiff’s counsel days after default

judgment was entered also demonstrates the fact that defendant was aware of

the default judgment and had opportunities to defend itself within a timely

manner. Defendant alleges that though Anthony had access to the default

judgment through the two emails from plaintiff’s counsel to Anthony, he never

reviewed it. Docket 50 at 2. Defendant alleges that Anthony only became aware

of the default judgment when he was contacted by GoDaddy.com. Docket 42

¶ 12. Both allegations are contradicted by evidence in the record that shows

Anthony had several conversations with plaintiff’s counsel after the default

judgment was entered.

      On February 20, 2018, plaintiff’s counsel electronically sent the default

judgment to defendant, using the email address on defendant’s website

(info@heritage-cremation.com). Docket 43 ¶ 3; Docket 43-2. On the same day,

plaintiff’s counsel received a phone call from an “AJ.” Docket 43 ¶ 4. After the
                                       18
phone call, plaintiff’s counsel sent an email to Anthony using the

info@heritage-cremation.com email address. Docket 43-3. In this email,

plaintiff’s counsel attached the default judgment and discussed the default

judgment and the next steps in resolving the issue. Id.

      On February 21, 2018, plaintiff’s counsel had a 30-minute phone

conversation with an “AJ Mahoney.” Docket 43 ¶ 5. During the call, AJ made

several statements about the current action: he would hire an attorney (Docket

43-3 at 3, 4, 10, 16, 36); he did not own the website during the incident, but

acquired the website the first of the year (id. at 3); he was willing to take

everything that mentions South Dakota off the website (id. at 4); he was not

going to pay attorney’s fees (id. at 4); the company was no longer in business

(id. at 5, 16); and he asked questions about the enforceability of the default

judgment (id. at 13, 16). Then, in March of 2018, Anthony sent plaintiff’s

counsel, using the info@heritage-cremation.com email address, numerous

updates on the status of his removal of the South Dakota references. Dockets

43-5, 43-6, 43-7, 43-8; Docket 43 ¶¶ 6-9.

      These communications show defendant had knowledge of the default

judgment. No exceptional circumstances existed that prevented defendant from

seeking redress through the usual channels. Anthony even commented that he

could hire an attorney to “fight” plaintiff. Docket 43-3; Docket 43-4 at 10.

Plaintiff’s counsel encouraged him to hire one. Docket 43-4 at 16. Therefore,

defendant had the opportunity to file a Rule 60(b)(1) motion within the one-year



                                         19
deadline. Defendant’s failure to do so does not entitle defendant to relief under

Rule 60(b)(6).

      Furthermore, defendant’s allegation that it was not properly served is

attributable to defendant’s own doing. See Pioneer Inv. Servs. Co. v. Brunswick

Assocs. Ltd. P’ship, 507 U.S. 380, 393 (1993) (“To justify relief under

subsection (6), a party must show ‘extraordinary circumstances’ suggesting

that the party is faultless in the delay.”). Defendant’s only registered agent

died, and defendant failed to list another registered agent who could receive

service of process. Docket 9-1; Docket 36 at 2. Also, as discussed above, the

sole location defendant set up to receive service of process was a virtual office

that could only receive mail and could not accept service of process. Docket 9-

2; Docket 9-1.

      Defendant’s second and third arguments are an attempt to argue new

legal theoriesaffirmative defenses. Rule 60(b) motions cannot be used “to

‘tender new legal theories’ ” or to reargue “on the merits.” Arnold v. ADT Sec.

Servs., Inc., 627 F.3d 716, 721 (8th Cir. 2010) (quoting Hagerman v. Yukon

Energy Corp., 839 F.2d 407, 414 (8th Cir. 1988)) (first quoted

material); Broadway v. Norris, 193 F.3d 987, 990 (8th Cir. 1999) (second

quoted material). First, defendant argues that “fundamental questions of fact

and law also exist as to the status of defendant pursuant to Colorado law.”

Docket 50 at 6. Defendant urges the court to set aside the default judgment

under Rule 60(b)(6) because a determination needs to be made whether

defendant, an LLC with no members, may even be sued. Id. Defendant’s second
                                        20
argument is that questions of North Carolina probate law need to be

interpreted. Docket 50 at 6. Defendant alleges that plaintiff’s claim could be

time-barred. Id.

       Both of these arguments could and should have been brought before the

court entered default judgment. Defendant failed to utilize the means available

to protect its interest. See In re Zimmerman, 869 F.2d at 1128. These

affirmative defenses should be brought in an answer. Defendant failed to file an

answer and raise these affirmative defenses, to respond to the default

judgment, or to file a timely Rule 60(b)(1) motion. Defendant’s explanation for

its failure to use these usual channels to redress these issues was rejected by

this court. Defendant’s failure to provide an answer or defend itself against the

claims does not amount to exceptional circumstances, and therefore, does not

entitle it to relief under Rule 60(b)(6).

       Defendant’s fourth argument is that Anthony is not a member of

defendant, not a party of this action, and was not properly served, so the

default judgment cannot be enforced against him. Docket 50 at 6. Defendant

did not provide any case law to demonstrate how this argument entitles it to

relief under Rule 60(b)(6). The court cannot see how these facts amount to

exceptional circumstances. Similar to defendant’s previous arguments, this

could and should have been raised as a possible affirmative defense in earlier

proceedings. A motion for post final judgment relief is not the proper place to

argue new legal theories. See Arnold, 627 F.3d at 721; Broadway, 193 F.3d at

990.
                                            21
      Also, plaintiff is not attempting to enforce the default judgment against

Anthony. Plaintiff is attempting to enforce the default judgment against

defendant, which includes its assets, i.e. the websites. And if those assets were

distributed after the LLC dissolved, then against the owner of the dissolved

LLC. Colo. Rev. Stat. Ann. § 7-90-913 (stating a claim can be enforced against

a dissolved LLC under sections 7-90-911 or 7-90-912 against the dissolved LLC

to the extent of its undistributed assets and against the owner of the dissolved

LLC if the assets have been distributed in liquidation). Anthony appears to be

defendant’s owner according to Colorado law and Joseph’s will. Docket 49-1

(Joseph’s will contains a residuary clause bequeathing the remaining estate to

Anthony); Colo. Rev. Stat. Ann. § 7-80-704 (“If a member who is an individual

dies . . . the member's executor, administrator, . . . or other legal representative

may exercise all of the powers of an assignee or transferee of the member.”).

      The court finds that exceptional circumstances did not deprive defendant

of a full and fair opportunity to litigate its claim. The court denies defendant’s

motion for relief under Rule 60(b)(6).

                                  CONCLUSION

      The court will not set aside the default judgment for three reasons. First,

defendant is not entitled to relief under Rule 60(b)(4) because the judgment is

valid. Second, defendant’s motion for relief under Rule 60(b)(1) is untimely.

Third, defendant is not entitled to relief under Rule 60(b)(6) because defendant

has not demonstrated that exceptional circumstances support its claims. It is



                                         22
     ORDERED that defendant’s motion to set aside the default judgment

(Docket 39) is DENIED.

     Dated April 22, 2019.

                             BY THE COURT:


                             /s/ Karen E. Schreier
                             KAREN E. SCHREIER
                             UNITED STATES DISTRICT JUDGE




                                   23
